Per Curiam,
It cannot be doubted that when the former owner, Garrigues, on May 2, 1836, conveyed the fee simple title to the soil of the alley to Childs, he deprived himself of all right or power to grant to any one, by a subsequent conveyance, any easement in the alley in question. Plaving no ownership of the land he could confer no right to use it. But the case in this regard is strengthened by the consideration that in the same deed to Childs he recited his previous reservations of the right to use the alley granted to the owners and occupiers of the ground bounding on the westerly side of the alley, and repeated the grant of the same privilege to Childs, with the same limitation to the lots on the westerly side of the alley. These grants necessarily excluded the plaintiff’s lot which abutted on the south at the end of the alley. There is no occasion to resort to any extrinsic testimony to explain the meaning o£ these several conveyances, as they are perfectly free from doubt. The plaintiff’s predecessor took his title with full record notice of all the prior grants and was bound by them. When the.learned court below left to the jury the question of the notorious use of the alley by the occupiers of the McNeal lot at the time of the conveyance to Childs, every opportunity to recover that was possible was extended to the plaintiff. But the jury .found against her and disposed finally of any such aspect of the case. There was no proof of title by adverse user, but on the contrary it was fully proved that the alley had been closed by high board fences for very many years. We discover no merit in the plaintiff’s claim in any point of view.
Judgment affirmed.